PER CURIAM.
Robert Davis entered a no contest plea to three counts of armed robbery (counts I, II, and III) and three counts of armed Mdnapping (counts IV, V, and VI). On appeal, counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm Davis’s convictions and sentences, and grant counsel’s motion to withdraw, but remand to correct a scrivener’s error in the written judgment. See Murphy v. State, 977 So.2d 748 (Fla. 2d DCA 2008). The judgment mistakenly indicates that Davis was convicted of only two offenses: count I, armed robbery and count II, armed kidnapping.
STONE, GROSS and DAMOORGIAN, JJ., concur.